Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raque et al. (US 7,264,109) in view of JP 8-91532. 
Raque et al. show a conveyor apparatus having a frame for a conveyor 14 and 18, a motor for driving the conveyors, control circuitry for controlling the motor, a first controller 20 which controls a position of the motor based on a position command from a host controller and a second controller 42 which controls motor speed based on an input signal from a first input switch 12 and the panels perform operational input from the controllers (see columns 5 and 6).  Not specifically shown is a housing for the control panels.  However, shown by JP 8-91532 is the use of a housing for a control panel 8.  To include a housing for Raque et al.’s control panels would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as the use of housings to protect control panels is extremely well know and conventional in order to prevent damage to the electronic circuits.
Re claim 2, operational input may be switched between controllers based on an input.
Re claim 3, it would be obvious to arrange the control panels to face different directions if so needed for access reasons.
Re claims 6 and 7, operation can be switched between the two controllers based on input received.
Re claim 11, controller 42 can be considered as the host controller.
Allowable Subject Matter
Claims 4, 5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-18 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       06/16/2022